-DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 02/21/2022 has been
entered. No claim has been amended in this response. No claim has been canceled in this response. No New Claim has been added in this response. 1,3,5-9,11,13-25,28,30-38 and 41-47 are still pending in this application, with claims 1,11,20 and 21 being independent.

Response to Arguments
1.	Applicant's arguments filed on 02/21/2022 on pages 18 and 19 of applicant's remark regarding Claim 1, the applicant argues that Bartlett doesn’t apply to packet delivery data. The applicant further argues that the combination of Bartlett and Kotecha doesn’t teach the claimed invention. 
Examiner respectfully disagrees with the Applicant's

The applicant’s arguments have been fully considered but they are not persuasive.
2.	Applicant's arguments filed on 02/21/2022 on page 21
of applicant's remark regarding Claim 3, the applicant
argues that the combination of Bartlett and Kotecha does not teach that the wireless bandwidth consumption indicates an ability of mobile communication device to receive the wireless communication. 
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Bartlett’s invention of monitoring available bandwidth and using different compression as needed for the contents being delivered is combined with Kotecha’s invention of providing wireless communication between the base station and the user devices using ROHC on the packets to provide dynamic compression policies resulting in reduced resource consumption in the wireless networks. The examiner relies on Kotecha for wireless network and wireless communication support with the motivation that the Bartlett’s invention can also be implemented in the wireless network communicaitons to 
The applicant’s arguments have been fully considered but they are not persuasive.
3.	Applicant's arguments filed on 02/21/2022 on page 23
of applicant's remark regarding Claim 6, the applicant
argues that the combination of Bartlett, Kotecha and Meylan does not teach that a wireless link support multiple different data flow and dynamically implementing compression to the first data flow.
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Bartlett’s invention of monitoring available bandwidth and using different 

4.	Applicant's arguments filed on 02/21/2022 on page 24
of applicant's remark regarding Claim 7, the applicant
argues that the combination of Bartlett, Kotecha and Meylan does not teach communicating compressed data and uncompressed data in the first and second flow accordingly.
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Bartlett’s invention of monitoring available bandwidth and using different compression as needed for the contents being delivered is combined with Kotecha’s invention of providing wireless communication between the base station and the user devices using ROHC on the packets to provide dynamic compression policies resulting in reduced resource consumption in the wireless networks. The examiner relies on Kotecha for wireless network and wireless communication support with the motivation that the Bartlett’s invention can also be implemented in the wireless network communicaitons to improve packet data compression. This combination addresses the similar issue being addressed by the claimed invention. Meylan further discloses the method of applying header 
The applicant’s arguments have been fully considered but they are not persuasive.
5.	Applicant's arguments filed on 02/21/2022 on page 27
of applicant's remark regarding Claim 9, the applicant
argues that the combination of Bartlett and Kotecha does not teach exchange of compression setting between a mobile device and a wireless access point and compressed data and uncompressed data in the first and second flow accordingly.
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Bartlett discloses that the content is compressed/received using a compression 
The applicant’s arguments have been fully considered but they are not persuasive.
6.	Applicant's arguments filed on 02/21/2022 on page 30
of applicant's remark regarding Claim 30, the applicant

Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Bartlett’s invention of monitoring available bandwidth and using different compression as needed for the contents being delivered is combined with Kotecha’s invention of providing wireless communication between the base station and the user devices using ROHC on the packets to provide dynamic compression policies resulting in reduced resource consumption in the wireless networks. The examiner relies on Kotecha for wireless network and wireless communication support with the motivation that the Bartlett’s invention can also be implemented in the wireless network communicaitons to improve packet data compression. This combination addresses the similar issue being addressed by the claimed invention. Stjernholm further discloses that the node compresses the data on the basis of the new decompressor unit. The control plane signaling with the identifity of the new decompressor indicates the mobility (Stjernholm Para[0032-46]). It would 
The applicant’s arguments have been fully considered but they are not persuasive.
7.	Applicant's arguments filed on 02/21/2022 on page 31
of applicant's remark regarding Claim 32, the applicant
argues that Echeita does not disclose dynamic compression implementation depending on the amount of bandwidth needed and the combination of Bartlett, Kotecha and Echeita does not teach dynamic compression implementation depending on the amount of bandwidth needed.
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Bartlett’s invention of monitoring available bandwidth and using different compression as needed for the contents being delivered is combined with Kotecha’s invention of providing wireless 
The applicant’s arguments have been fully considered but they are not persuasive.
8.	Applicant's arguments filed on 02/21/2022 on page 32
of applicant's remark regarding Claim 36, the applicant
argues that the combination of Bartlett, Kotecha and Patel does not teach that the wireless bandwidth consumption is the amount of bandwidth demanded by the mobile devices in a particular region.
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Bartlett’s invention of monitoring available bandwidth and using different compression as needed for the contents being delivered is combined with Kotecha’s invention of providing wireless communication between the base station and the user devices using ROHC on the packets to provide dynamic compression policies resulting in reduced resource consumption in the wireless networks. The examiner relies on Kotecha for wireless network and wireless communication support with the motivation that the Bartlett’s invention can also be implemented in the wireless network communicaitons to 
The applicant’s arguments have been fully considered but they are not persuasive.
9.	Applicant's arguments filed on 02/21/2022 on page 34
of applicant's remark regarding Claim 42, the applicant
argues that MacDonald does not disclose dynamic compression in response to detecting the mobile device is stationary and the combination of Bartlett, Kotecha and  MacDonald does not teach that dynamic compression in response to detecting the mobile device is stationary.

arguments for the following reasons: Bartlett’s invention of monitoring available bandwidth and using different compression as needed for the contents being delivered is combined with Kotecha’s invention of providing wireless communication between the base station and the user devices using ROHC on the packets to provide dynamic compression policies resulting in reduced resource consumption in the wireless networks. The examiner relies on Kotecha for wireless network and wireless communication support with the motivation that the Bartlett’s invention can also be implemented in the wireless network communicaitons to improve packet data compression. This combination addresses the similar issue being addressed by the claimed invention. MacDonald further teaches the control component changes compression parameters based on the motion of the device which is slow moving or stationary (MacDonald Para[0072]). It would have been obvious for one with ordinary skill in the art to have modified Bartlett’s invention of monitoring available bandwidth and using different compression as needed for the contents being delivered with Kotecha’s invention of link establishment with the method of dynamic 
The applicant’s arguments have been fully considered but they are not persuasive.
10.	Applicant's arguments filed on 02/21/2022 on page 45
of applicant's remark regarding Claim 45, the applicant
argues this claim is not addressed in the office action.
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: The page 19 of the last office action addresses the claim 45.
The applicant’s arguments have been fully considered but they are not persuasive.
11.	Applicant's arguments filed on 02/21/2022 on page 38
of applicant's remark regarding Claim 21, the applicant argues that Stjernholm doesn’t teach compression settings change. The applicant further argues that the combination of Stjernholm, Srinivasan and Kotecha doesn’t teach the claimed invention.
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Stjernholm teaches usage of change in the decompressor as a mobility of the 
12.	Applicant's arguments filed on 02/21/2022 on page 40
of applicant's remark regarding Claim 25, the applicant
argues that Verma does not teach producing compression settings and for a data flow based on a number of devices and the combination of Stjernholm, Srinivasan and Kotecha 
Examiner respectfully disagrees with the Applicant's
arguments for the following reasons: Verma teaches that the AP generates Compression indicator (i.e. settings) based on number of stations determined (Verma Para[0062-63]). Verma further discloses that the compression ID for a spatial stream (i.e. data flow) is generated by the AP and the station learns about decoding scheme to use based on the compression ID and the spatial stream configuration (Verma Para[0064-65]). Stjernholm’s invention of using terminal mobility during handover or cell change and applying compression based on decompressor change is combined with Srinivasan’s invention of applying compression to each data flow as it enters the system is combined with Kotecha’s invention providing wireless communication between the base station and the user devices using ROHC on the packets is combined with the method of generating a compression indicator when the number of stations greater than a threshold by the access point disclosed by Verma to provide increased throughput and network performance. This 
The applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415